
	

113 HR 4267 IH: Commodity Delivery Relief Act
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4267
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. McAllister introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Commodity Exchange Act to provide relief for end users who use physical contracts with
			 volumetric optionality.
	
	
		1.Short titleThis Act may be cited as the Commodity Delivery Relief Act.
		2.Relief for end users who use physical contracts with volumetric optionalitySection 1a(47)(B)(ii) of the Commodity Exchange Act (7 U.S.C. 1a(47)(B)(ii)) is amended to read as
			 follows:
			
				(ii)any purchase or sale of a nonfinancial commodity or security for deferred shipment or delivery, so
			 long as the transaction is intended to be physically settled, including
			 any stand-alone or embedded option for which exercise results in a
			 physical delivery obligation;.
		
